                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR18-0194-JCC
10                              Plaintiff,                    ORDER
11          v.

12   KEVIN SCOTT TA,

13                              Defendant.
14

15          This matter comes before the Court on Defendant’s motion to seal (Dkt. No. 43) an
16   exhibit (Dkt. No. 45) to his sentencing memorandum (Dkt. No. 44). The Court hereby GRANTS
17   the motion (Dkt. No. 43) for the reasons explained herein.
18          The Court starts from the position that “[t]here is a strong presumption of public access to
19   [its] files.” W.D. Wash. Local Civ. R. 5(g). To overcome this presumption, there must be a
20   “compelling reason” for sealing that is “sufficient to outweigh the public’s interest in
21   disclosure.” Kamakana v. City and Cty. of Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006).
22   Defendant seeks to maintain under seal an exhibit pertaining to the May 6, 2018 fentanyl
23   overdose associated with his criminal case. (See Dkt. No. 43.) The Court previously entered a
24   protective order restricting dissemination of information related to that fentanyl overdose. (Dkt.
25   No. 20.) The extremely sensitive nature of the material outweighs any public interest in its
26   disclosure.


     ORDER
     CR18-0194-JCC
     PAGE - 1
 1         Therefore, Defendant’s motion to seal (Dkt. No. 43) is GRANTED. The Clerk is

 2   DIRECTED to maintain Docket Number 45 under seal.

 3         DATED this 9th day of July 2019.




                                                     A
 4

 5

 6
                                                     John C. Coughenour
 7                                                   UNITED STATES DISTRICT JUDGE
 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR18-0194-JCC
     PAGE - 2
